DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 25 January 2020.
Claims 1-15 have been amended.
Claims 1-15 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 are allowed because a search of the prior art of record fail to anticipate or render obvious step of receive the address of the synapse associated with said received input spike, called activated synapse address and the address comparator configured so as to compare the address of the activated synapse with a set of reference addresses, comprising at least one reference address, each reference address being associated with a hardness value and with a pooling neuron; and activate a neuron of the maximum pooling layer if the address of the activated synapse is equal to one of the reference addresses, and the hardness value associated with this reference address has the highest value from among the hardness values associated with the other reference addresses of said set.
The closest art presented were U.S. PGPub. No. 20030004583 to Matsugu et al. and IEEE Journal “A Neuromorphic a VLSI network chip with configurable plastic synapses” to Camilleri et al., where disclose the detecting the spiked signals in neuron network using address event representation (AER) synaptic chip implementation.
For claims 2-10 and 12-15, they depend on claims 1 and 11 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov